Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11032428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims are deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. Additionally, the combination of additional elements recited in the claims amounts to significantly more than the abstract idea under Step 2B of the Alice/Mayo Test as described in the 2019 Revised PEG. Therefore, the claims are directed to patent eligible subject matter.
Regarding patentability under 35 U.S.C. 103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The closest prior art of record, Mayaud (US 2003/0144884), does not disclose all of the claimed limitations. Mayaud is directed towards a computerized prescription system for gathering and presenting information relating to pharmaceuticals. Mayaud discloses accessing patient data related to medical conditions, generating sets of attributes and supplementary attributes relating to those medical conditions, and displaying the information on the user interface. Mayaud does not disclose the toggle element and the limitations relating to the functions of the toggle element. Additionally, Mayaud does not disclose the rest of the limitations in combination with the above taught limitations.
The closest foreign reference of record, Ainsworth et al. (WO 2000/045301), does not disclose all of the claimed limitations. Ainsworth discloses a computerized method of generating a user presentation, where the presentation is based on patient data. However, Ainsworth does not disclose the toggle element and the limitations relating to the functions of the toggle element. Additionally, Ainsworth does not disclose the rest of the limitations in combination with the above taught limitations.
The closest NPL reference is Desiderio (June 2015) does not disclose all of the claimed limitations. Desiderio discloses customization tips for the Microsoft Office quick access toolbar, specifically, tips for moving features on the toolbar based on user preferences, as well as tips for adding a split window command to the toolbar. Desiderio does not disclose the toggle element and the limitations relating to the functions of the toggle element. Additionally, Desiderio does not disclose the rest of the limitations in combination with the above taught limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686